         Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                              )               Chapter 11
                                    )
                                    )               Case No. 17-33550
                                    )
IGNITE RESTAURANT GROUP.,           )
INC., et al.,                       )
       Debtors.                     )
                                    )
____________________________________)


           AMI MILLER’S MOTION FOR RELIEF FROM AUTOMATIC STAY

THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF IT IS
GRANTED, THE MOVANT MAY ACT OUTSIDE OF THE BANKRUPTCY PROCESS.
IF YOU DO NOT WANT THE STAY LIFTED, IMMEDIATELY CONTACT THE
MOVING PARTY TO SETTLE. IF YOU CANNOT SETTLE, YOU MUST FILE A
RESPONSE AND SEND A COPY TO THE MOVING PARTY AT LEAST SEVEN (7)
DAYS BEFORE THE HEARING. IF YOU CANNOT SETTLE, YOU MUST ATTEND
THE HEARING. EVIDENCE MAY BE OFFERED AT THE HEARING AND THE
COURT MAY RULE.

REPRESENTED PARTIES SHOUD ACT THROUGH THEIR ATTORNEY.

                                  NOTICE OF HEARING

THERE WILL BE A HEARING ON THIS MATTER ON NOVEMBER 6, 2020 AT 2:00
P.M. IN COURTROOM 400, U.S. FEDERAL BUILDING, 515 RUSK, HOUSTON,
TEXAS 77002.


         AMI MILLER, Movant, files this Motion for Relief from Stay as to allow a certain

personal injury lawsuit to proceed against IGNITE RESTAURANT GROUP., INC., Debtor,

provided that any potential recovery is limited to any applicable insurance proceeds and in

support thereof would respectfully show the Court the following:
       Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 2 of 7




                                JURISDICTION AND VENUE

1.     This Court has jurisdiction over the motion for relief from stay pursuant to 28 U.S.C. §§

157 and §1334. This matter is a core proceeding pursuant to 28 U.S.C. §157(b)(2).

2.     Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

3.     The basis for relief requested herein is 11 U.S.C.S. §362 Rule 4001-1(a).

                                        BACKGROUND

4.     The basis of this action is to allow Movant to proceed with a personal injury lawsuit that

was filed on August 31, 2017 and that is currently pending in the 215th District Court of Harris

County, Texas under the following style: Cause # 2017-57389; AMI MILLER v. IGNITE

RESTAURANT GROUP., INC. D/B/A JOE’S CRAB SHACK (the “State Court Lawsuit”). AMI

MILLER was severely injured on October 18, 2015 when she visited a Joe’s Crab Shack

restaurant and ordered food. As AMI MILLER took a bite of her food, she bit onto small rocks

causing her tooth to crack.       Joe’s Crab Shack was owned and operated by IGNITE

RESTAURANT GROUP., INC. Therein, Ms. Miller asserts a personal injury claim arising from

an alleged injury in October 2015 while at Defendant Debtor’s premises. A copy of the last live

petition in the State Court Lawsuit is attached hereto as Exhibit A.

5.     Movant believes IGNITE RESTAURANT GROUP., INC. has liability insurance that

covers the claims made by Movant in the state court personal injury litigation. Movant seeks to

modify the automatic stay for the limited purpose of continuing suit against Debtor to adjudicate

Debtor's liability in connection with the injuries and damages sustained by Movant.

                                    RELIEF REQUESTED

6.     By this motion, pursuant to section 362(d) of the Bankruptcy Code, Movant respectfully

seeks entry of an order, substantially in the form attached hereto as Exhibit B, modifying the



                                                2
       Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 3 of 7




automatic stay to allow the State Court Lawsuit to proceed; provided that any recovery or

settlement in the State Court Lawsuit is limited to amounts recoverable under the Insurance

Policies. Given that the insurance companies are providing the defense in the State Court

Lawsuit, there is little, if any, burden on, or harm to, the Debtor by granting this relief.

       WHEREFORE, Movant respectfully requests that the Court enter an order, substantially

in the form attached hereto as Exhibit B, modifying the automatic stay to allow the State Court

Lawsuit to proceed against Debtor, IGNITE RESTAURANT GROUP., INC., and that the

Movant may have such other and further relief to which Movant may show herself justly entitled.

                                                       Respectfully submitted,


                                                               /s/ Abraham Carreon
                                                       Sam K. Mukerji
                                                       State Bar No.: 1064231
                                                       Jonathan E. Bleyer
                                                       State Bar No.: 2496379
                                                       Abraham Carreon
                                                       State Bar No.: 24089990
                                                       MUKERJI LAW FIRM, P.C.
                                                       2405 Smith Street
                                                       Houston, Texas 77006
                                                       Tel: (713) 973-1300
                                                       Fax: (713) 973-2228

                                                       ATTORNEYS-IN-CHARGE
                                                       FOR MOVANTS




                                                   3
       Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 4 of 7




                             CERTIFICATE OF CONFERENCE

Counsel for Movant, Ami Miller, has attempted to conduct a conference through email with
Counsel for Defendant Debtor Ignite Restaurant Group, Inc. However, the listed representatives,
stated that they do not represent Defendant Debtor or they are no longer associated with the
matter. Counsel for Movant received an email from Shane Gibson Ramsey, a listed
representative, on September 23, 2020 at 11:48 AM that he does not represent Defendant Debtor.
Counsel for Movant received an email from Matthew Scott Okin, a listed representative, on
September 29, 2020 at 9:42 AM stating that he does not represent Defendant Debtor. Counsel
for Movant received an email from Edward L. Ripley, a listed representative, on May 28, 2020 at
5:20 PM stating that he is no longer involved in the representation of Defendant Debtor.
Counsel for Movant, Ami Miller, has attempted to conduct a conference but has been unable to
do so.



                                CERTIFICATE OF SERVICE

       I hereby certify that pursuant to Rule 5 of the Federal Rules of Civil Procedure on this the
6th day of October 2020, a true and correct copy of the foregoing instrument was served upon all
counsel of record listed in the mailing matrix attached as Exhibit “C” hereto and hereby
incorporated by reference.
                                                      /s/ Abraham Carreon
                                              Abraham (“Abe”) Carreon




                                                4
Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 5 of 7




                      EXHIBIT “A”
Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 6 of 7




                      EXHIBIT “B”
Case 17-33550 Document 1788 Filed in TXSB on 10/06/20 Page 7 of 7




                      EXHIBIT “C”
